                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



THEODORE J THOMPSON,
      Plaintiff,

v.                                                   Case No. 3:17cv132-LC-HTC

MICHAEL A ADKINSON,
NURSE TILLER,
      Defendants.
                                           /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated January 15, 2020 (ECF No. 103). The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Plaintiff filed an objection at ECF Doc. 104. I have made a de

novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.
                                                                    Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     1.   The Magistrate Judge’s Report and Recommendation (ECF Doc. 103)

          is adopted and incorporated by reference in this order.

     2.   Sheriff Adkinson’s motion for summary judgment, ECF Doc. 80, is

          GRANTED, and his motion to dismiss, ECF Doc. 71, is DENIED AS

          MOOT.

     3.   The case against Nurse Tiller is DISMISSED.

     4.   The Clerk is directed to close the file.

     DONE AND ORDERED this 6th day of February, 2020.



                                 s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv132-LC-HTC
